Blackford, J.
Indictment. The offense is stated as follows: That the defendant being a constable, on, &c., at, &c., traveled four miles to serve an execution, &c., of which travel as mileage he was entitled to sixteen cents; that the defendant, as such constable, knowingly, corruptly, &c., for his said mileage in going four miles, &c., did extort, &c., thirty-two cents for his costs as such constable, &c.; whereas in truth and in fact but sixteen cents were due, &c.
Motion to quash the indictment overruled.
Plea, not guilty, and the cause submitted to the Court. It was proved that the defendant had traveled four miles from the office of the justice to serve the execution, and then four miles back to return it. The Court found the defendant guilty *114of extorting sixteen cents for a fee as charged in the indictment, and assessed his fine at $1.60.
B. A. Loelcwood, for the plaintiff.
II. O’Neal, for the State.
One objection made to the indictment is, that in one place it states that thirty-two cents were extorsively taken, and, in another, that sixteen cents of that sum were really due. This objection is insufficient. The indictment might, no doubt, have been more explicit, but, we think, the offense is described with sufficient certainty.
Another objection is, that the officer was entitled to take the mileage which is charged to have been taken. We think, however, that the statute only gives mileage, viz., four cents a mile, for the distance traveled from the justice’s office to the place to which the officer goes to execute the writ. Rev. Stat., 1838, p. 296.
The judgment is for ten times the amount found to have been unlawfully taken, and is in conformity with the statute. Rev. Stat., 1838, p. 216.
Per Cwriam.—The judgment is affirmed with costs.